Citation Nr: 1230207	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a sleep disorder as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989 and from May 2002 to January 2003.  He also had a period of active duty training from January 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2008, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

The Veteran's claims were denied by the Board in a June 2009 decision.  The Veteran appeals this denial to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in April 2011, the Court affirmed the Board's denial of service connection for a sleep disorder on a direct basis.  The Court vacated the Board's decision with respect to service connection for a psychiatric disability and service connection for a sleep disorder as secondary to a psychiatric disability, and remanded those matters for readjudication.  

The Board again remanded the Veteran's claims in November 2011 and directed development in compliance with the Court's decision.  This development has been completed, and the case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record diagnoses nightmare disorder and relates this disability to the Veteran's military service.

2.  The competent and probative evidence of record indicates that the Veteran's sleep difficulties are manifestations of his nightmare disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for nightmare disorder with sleep difficulties have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the Veteran's appeal, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As noted above, the Court's April 2011 Memorandum Decision arose from a June 2009 decision in which the Board denied entitlement to service connection for a psychiatric disability.  This denial was based on the Board's findings that (1) any in-service complaints pertaining to a psychiatric disability or a sleep disorder were acute and transitory and resolved without residual disability; (2) the Veteran suffers from a personality disorder; and (3) any currently existing acquired psychiatric disability is not related to service.

April 2011 Memorandum Decision found no merit in the Veteran's argument that the Board denied his claim due to a lack of in-service symptomatology.  It did, however, find that the Board inadequately addressed potentially favorable evidence concerning an adjustment disorder.

In response to the Court's Memorandum Decision, the Board remanded these claims in November 2011 in order to have a team of two psychiatrists (or one psychiatrist and one psychologist) resolve the conflicting evidence concerning whether the Veteran may be diagnosed with a clinical psychiatric disorder (Axis I) as opposed to just a personality disorder (Axis II).  

The Veteran underwent a VA mental disorders examination in December 2011.  This examination was conducted, and the resulting opinion was rendered, by a Board Certified Psychiatrist and a Clinical Psychologist.  Following a review of the claims file and interview and examination of the Veteran, the examiners rendered an Axis I diagnosis of nightmare disorder.  The examiners opined "that the [V]eteran's nightmare disorder is at least as likely as not related to his military service given the content of his nightmares are reportedly directly related to his experiences while on deployment in Afghanistan and onset was immediately post-deployment."  The examiners did acknowledge "that the [V]eteran did not receive psychiatric treatment while in the military nor was he diagnosed with any psychiatric disorder while in the military."  Due to the thoroughness of the examination report, and the professional competence of the examiners to render the requested opinion, the Board finds this opinion to be highly probative to the claim at hand.

As discussed in the June 2009 Board decision, the record contains competent medical opinions from VA examiners who have reviewed the claims file and examined and interviewed the Veteran, yet diagnosed only a personality disorder and not a clinical disorder.  While these opinions, in particular the January 2009 opinion, are still of probative value, the Board finds at least as much value in the December 2011 opinion.  Specifically, these opinions reflect review of the claims file and interview and examination of the Veteran, and they include adequate rationales.  The December 2011 opinion, however, is based on a more complete claims file with medical evidence that was not in existence at the time of the prior examinations.  

With respect to the sleep disorder claim, the Court's April 2011 Memorandum Decision upheld the portion of the Board's June 2009 decision that denied entitlement to service connection for a sleep disorder on a direct basis.  The only theory of entitlement that is at issue at this time is service connection for a sleep disorder as secondary to a service-connected psychiatric disorder.  

In specific reference to the sleep disorder claim, VA treatment reports note that the Veteran's personality disorder may be affecting his sleep.  Even though there is no specific opinion of record with respect to this claim, the Board notes that the Veteran reported significant sleep difficulties during his January 2009 VA examination, describing his sleep as "erratic."  He reported that he got anywhere from 0 to 12 hours of sleep per night, with the average being from 2 to 6 hours.  He reported "difficulty falling asleep, sleep continuity disturbance, and frequent dreams and nightmares."

In contrast, the December 2011 VA examination report notes that "the veteran has been prescribed prazosin for the past year to target his complaints of nightmares."  It was noted that the prazosin was working very well and had significantly reduced his nightmares.  The Veteran reported "that he generally falls asleep easily and averages approximately 8 to 9 hours of sleep per night."

Given that the Veteran's sleep difficulties appear to be manifestations of his nightmare disorder, the Board will resolve reasonable doubt in the Veteran's favor and find that entitlement to service connection for a nightmare disorder with sleep difficulties is warranted.  The Board notes that this grant contemplates both the claimed psychiatric disorder and the claimed sleep disorder. 



ORDER

Entitlement to service connection for nightmare disorder with sleep difficulties, (claimed as a psychiatric disorder and a sleep disorder), is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


